DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on November 2, 2021 has been considered.

Claim Objections

Claims 1, 21, and 24 are objected to because of the following informalities:
Claim 1, “the on-site chemical tank” (line 18), “the at least one chemical” (lines 27-28), “the identity of the at least one oil or gas production chemical” (lines 30-31) lack antecedent basis; “routing the mobile delivery vehicle” (line 23) is not clearly tied to “a chemical delivery request” (line 21), “causing the chemical delivery system” (line 24) is not clearly tied to “a chemical delivery request” (line 21). Examiner suggests before “routing” (line 23), should insert – based on the chemical delivery request, -- (see specification, paragraph 0110); after “causing” (line 24), should insert – , based on the chemical delivery request, see specification, paragraph 0110 --.
Claim 21, “routing the mobile delivery vehicle” (line 10) is not clearly tied to “a chemical delivery request” (line 8). Examiner suggests before “routing” (line 10), should insert – based on the chemical delivery request, see specification, paragraph 0110 --.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following limitations are not described in the original disclosure:
mobile delivery vehicle to the chemical delivery site; causing the chemical delivery system of the chemical delivery vehicle to dispense at least one oil or gas production chemical into the on-site chemical delivery tank of the chemical delivery site” (lines 24-26). Claim 1 further recites “a chemical delivery vehicle comprising a chemical delivery system” (line 5). On the other hand, original paragraph 0110 discloses “[i]n response to determining the chemical delivery request, the operations may include routing the mobile delivery vehicle 136 to the production site 20 and causing the chemical delivery system 130 to dispense the chemical 132 to the on-site chemical tank 24 according to the chemical delivery request”. Original Fig. 1B closes that the mobile delivery device (136) (rather than the chemical delivery vehicle) comprises the chemical delivery system (130).

Allowable Subject Matter

Claims 21-24 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method comprising
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Note

Claims 1, 2, and 4-7 do not have prior art rejections.
The combination as claimed wherein a system comprising
determining a chemical delivery request, based on the received process 
parameter and information indicative of the current level of the on-site chemical tank (claim 1) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant’s amendments and arguments have been considered but are traversed in view of the new grounds of rejection under 35 USC 112(a).
As discussed above, the limitation of “causing the chemical delivery system of the chemical delivery vehicle to dispense at least one oil or gas production chemical 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fumoto (JP 33747595) discloses a shipping control device at an oil tank station (Abstract). Fumoto further discloses at the gas station, liquid types and quantities are ordered from the oil tank station in response to a decrease in the liquid level (paragraph 0008). However, Fumoto does not disclose determining a chemical delivery request, based on the received process parameter and information indicative of the current level of the on-site chemical tank.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 2, 2022